Citation Nr: 1110075	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  02-20 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected aggravation of left ventricular hypertrophy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to December 1983.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the RO  

In January 2011, the Veteran testified at a personal hearing via videoconference at the RO before the undersigned VLJ.  A transcript of the January 2011 hearing has been associated with the claims file

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Historically, in a February 2007 decision, the Board, in pertinent part, granted service connection by aggravation for left ventricular hypertrophy caused by the Veteran's service-connected stab wound to the chest.  In an April 2007 rating decision, the RO effectuated the grant of service connection, and assigned an initial noncompensable rating for the disability, effective from July 31, 2002, based on the evidence of record pertaining to the heart condition.  In July 2007, the Veteran perfected an appeal as to the initial rating assigned for the now service-connected heart condition.  

Initially, the Board observes that the Veteran must be provided current notice of the Veterans Claims Assistance Act of 2000 (VCAA) that includes the type of information mandated by the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The claims file contains VA outpatient records dated through January 2008.  The RO is asked to associate with the record all VA clinical records dated from February 1, 2008 to the present.

The Veteran is receiving disability benefits from the Social Security Administration (SSA).  Medical records associated with the claim for SSA disability benefits must be added to the record.  

Further, the Veteran indicated that he is receiving retirement disability benefits from the United States Postal Service (USPS).  The RO should secure records from USPS and/or the United States Office of Personnel Management (OPM) associated with the Veteran's disability retirement.

Finally, the Veteran's disability has not been evaluated in well over six years.  As such, a VA medical examination for a determination the current severity of the Veteran's service-connected disability on appeal is in order.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Send the Veteran a full VCAA notice that includes the type of information mandated by the Court in Dingess.

2.  Associate with the record all VA clinical records dated from February 1, 2008 to the present.  

3.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  Request copies of all records compiled by OPM and/or USPS in conjunction with the decision to award the Veteran disability retirement benefits.  These records should be associated with the claims file.

5.  AFTER THE DEVELOPEMNT REQUESTED ABOVE HAS BEEN ACCOMPLISHED, schedule a VA medical examination to determine the current severity of the Veteran's service-connected left ventricular hypertrophy.  A rationale for all opinions and conclusions should be provided, and the examiner is asked to indicate in the examination report whether the requested claims file review was conducted.

6.  Readjudicate the issue on appeal.  If the full benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


